           CASE 0:20-cr-00167-NEB-TNL Doc. 48 Filed 10/26/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                         Case No. 20-cr-167 (NEB/TNL)

                        Plaintiff,
                                                                   ORDER
    v.

    Gage Anthony Norris,

                        Defendants.


         This matter comes before the Court on the parties’ Joint Motion for Continuance of

the Motions Hearing (ECF No. 46). On October 13, 2020, the Government learned that one

of its material witnesses would be unavailable for the motions hearing on October 16, 2020

due to a sudden family matter. (Id. at ¶ 6.) The parties requested the Court continue the

hearing “one week or as soon thereafter as the Court’s and Counsel’s schedule permits.”

(Id. at ¶ 7.)

         As previously stated (see generally ECF No. 40), beginning on March 13, 2020, and

continuing thereafter, the Honorable John R. Tunheim, Chief District Judge for the United

States District Court for the District of Minnesota, has issued a series of General Orders in

connection with the COVID-19 pandemic, addressing, among other things, criminal

proceedings and trials. 1 General Order No. 18, entered on August 27, 2020, vacates

General Order No. 17, entered on June 26, 2020. See generally In re: Updated Guidance



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
           CASE 0:20-cr-00167-NEB-TNL Doc. 48 Filed 10/26/20 Page 2 of 4




to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 18 (D. Minn. Aug. 27, 2020). 2

        General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act.

        General Order No. 18, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and extending the COVID-19

peacetime emergency through September 11, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen

Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19

Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilities impacting

the abilities of pretrial detainees to consult with legal counsel and appear in-person at a


2
 This Court is aware and takes note of General Order No. 19, which went into effect on September 26, 2020. This
Order extends the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court Operations
Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
         CASE 0:20-cr-00167-NEB-TNL Doc. 48 Filed 10/26/20 Page 3 of 4




U.S. Courthouse; (5) the Bureau of Prisons’ modified operations affecting inmate

movement; and (6) the interests of the health of courtroom participants and court staff, the

constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice.   Specifically, General Order No. 18 states the following

concerning the Speedy Trial Act:

              Where appropriate, the presiding judge may enter orders in
              individual cases to extend deadlines and exclude time under
              the Speedy Trial Act. The presiding judge may extend
              deadlines and exclude time under the Speedy Trial Act in cases
              even when certain proceedings are held using
              videoconferencing or telephone conferencing to address delays
              attributable to COVID-19.

       Again as previously stated, the Court inquired whether Defendant consented to

conducting the criminal motions hearing using videoconferencing. (ECF No. 40 at 3; see

generally ECF Nos. 13, 38.) Defendant has indicated through counsel that he does not

consent to videoconferencing for the criminal motions hearing. (ECF No. 40 at 3, see

generally ECF No. 39.) Consistent with the health and safety protocols of this Court and

the facility in which Defendant is detained, the in-person criminal motions hearing will be

continued to November 20, 2020.

       Therefore, pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice

served by granting such a continuance outweigh the best interests of the public and

Defendant in a speedy trial and such continuance is necessary to allow for the appearance

of the Government’s material witness (whose unavailability was not attributable to a lack

                                             3
         CASE 0:20-cr-00167-NEB-TNL Doc. 48 Filed 10/26/20 Page 4 of 4




of diligent preparation or an absence of due diligence) and to make efficient use of the

parties’ resources. Additionally, for the reasons addressed in General Order Nos. 18 and

19 and the well-documented concerns regarding COVID-19, the Court finds that, pursuant

to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by granting the continuance

outweigh the best interests of the public and Defendant in a speedy trial. The Court further

finds that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice would result

if time were not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. The parties’ Joint Motion for Continuance of the Motions Hearing (ECF No. 46)
          is GRANTED.

       2. The period of time from October 13 through November 20, 2020, shall be
          excluded from Speedy Trial Act computations in this case.

       3. The criminal motions hearing is continued to November 20, 2020, at 10:00
          a.m., in Courtroom 3A of the Warren E. Burger Federal Building and U.S.
          Courthouse, 316 North Robert Street, ST. PAUL, MN 55101.

       4. The trial date and other related dates will be at a date and time to be
          determined. Counsel must contact the Courtroom Deputy for District
          Judge Nancy E. Brasel to confirm the new trial date.



Dated: October       23     , 2020                      s/Tony N. Leung
                                                 TONY N. LEUNG
                                                 United States Magistrate Judge
                                                 District of Minnesota


                                                 United States v. Norris
                                                 Case No. 20-cr-167 (NEB/TNL)


                                             4
